AILSHIE, C. J.
This is a ease where the plaintiff recovered ’judgment against the railway company for damages caused by the defendant’s car striking plaintiff’s automobile and injuring the same. The defendant has appealed from the judgment.
Charles Palmer, who was driving an automobile for respondent, was backing the machine out of a building that was abutting on 'the street and which was used by respondent as a garage, and ran in on to the street-car line, and appellant’s car, which was then passing, struck the machine and pushed it along the course of the track for forty feet before stopping and left the automobile in a damaged condition. The evidence shows that the building in which the machine was kept extends up to the sidewalk and that the sidewalk in front of the building is about eight feet wide and that there is an abrupt- drop from the door of the building to the sidewalk of about eight inches, and from the sidewalk to the *350street a slight declination and then a rise toward the center of the street and that the distance is twenty-three feet from the door of the building to the street-car track. The driver describes the building and mode of getting out as follows:
“Q. Will you tell the jury how the approach to the entrance of the building is constructed? Tell them how the lay of the land is there over which the machine had to run in taking it out of the building.
“A. In coming in or going out the building, you come off of the track, make a little dip down, then come up on. the sidewalk, a raise of four or five inches, then cross the sidewalk on a raise again of about eight inches to come into the door. That is a very steep jump-off there, the eight inches it is almost down, just a little point let down, to roll down here, roll up here; then you have got to make a turn right in the door, because the door is not quite straight with the road— you 'have got to make a turn in the door as you come out or going in, either one.
“Q. How much wider is that doorway or entrance, how much wider was it at that time than the automobile?
“A. You have about six inches on each side of the automobile — clearance—that is in the door, between the doors.
“Q. How wide is this board that was laid in order to run the automobile up and down over the door sill, or rather how long was that board with reference to the width of the automobile ?
“A. Six foot, three inches.
“Q. How much longer than the width of the automobile was it?
“A. If you hit it straight, you have got about three inches on each side of the automobile.”
Palmer, the auto driver, was in the machine operating it and backing it out on to the street, and the respondent, the owner of the machine, was standing close by and was in the doorway at the time of the accident. Palmer, in relating what he did and how he backed the ear out, testified:
‘ ‘ Q. Did you look for anything at all when you were backing out of there?
*351“A. Just getting out, that was all.
“Q. You were not watching the street-car track?
“A. cNo, sir.
“Q. Nor the street-cars?
“A. No, sir, I hadn’t time to look at only my machine.
“Q. If you had started out of there and gotten out of the door with the rear wheels, could you stop your car at any place that you wanted ?
“A. I could have stopped it within six inches at any place that I wanted.
“Q. Therefore you did not stop it?
“A. I did not; no.
“Q. Did you look until you were squarely upon the track for a street-car at all?
“A. No, sir.
“Q. Did anybody else look for you?
“A. I heard somebody holler; that is the reason I looked up then.
“Q. Who hollered?
“A. I could not say; I think it was Mr. Holmes.”
It appears that the street-car line is operated on a regular schedule and that the ear that struck the auto was running on about schedule time. It seems that the street-ear was being operated by only one man who was serving as motorman and conductor. There is conflict in the evidence as to just where he was or what he was doing at the time the car was first seen by those who were near to or in the vicinity of the automobile. The motorman testifies that he began to slow down and stop his car as soon as he saw that the automobile was going to run on to the track and that he stopped the ear as soon as it was possible to do so. It is admitted that the driver of the automobile did not at any time look for the street-car or pay any attention to that until the respondent warned him to look out, which was only a second before the collision.
It has been most strenuously urged that the evidence in this case is not sufficient to support a verdict and judgment in favor of the respondent. We have concluded, how*352ever, not to pass upon the question of the sufficiency of the evidence, for the reason that the judgment in this case must be reversed on account of erroneous instructions given to the jury with which we will deal presently.
It appears to us that the jury must have been misled in at least one material issue in the ease, by reason of the error contained in instruction No. 12 given by the court to the jury. Instruction No. 12 is as follows:
“The court instructs the jury that a person using a public street, such as the street in front of the Molyneux Building, and a street railway have equal rights in the street, and a person using such street is warranted in presuming that said railway company, or those in charge of the operation of its cars, will use ordinary care and prudence to avoid injuring such person while using the street, and it was not negligence in law for Charles Palmer to "bach the automobile in controversy in this case out of said bwilding into the street, nor was it his duty to look and listen before doing so, and if you find in this case that the motorman in charge of the defendant’s car which struck said automobile saw the danger of a collision while he was a sufficient distance away to stop the car and prevent the collision, it was his duty to stop' the car, and if you find that a competent motorman at his post of duty in charge of a car properly equipped with proper appliances for stopping ears speedily in cases of emergency could have stopped the- car in time to prevent said collision after the motorman saw, or should have seen, the danger of collision, then your verdict must be for the plaintiff. It is for you to determine from the evidence whether Palmer was negligent in failing to look or listen for an approaching car and in determining this question, the rule is whether men of ordinary prudence, exercising ordinary care and prudence, would have so acted under similar circumstances.”
The italicized part of the foregoing instruction was clearly erroneous and no doubt had the tendency to at least withdraw the attention of the jury from the negligence of the driver of the automobile, and left the case in the minds *353of the jury as though the plaintiff in the case were guilty of no negligence whatever in connection with the accident. The evidence of the witness Palmer, as hereinbefore set out, shows’ beyond any doubt that he was guilty of negligence and carelessness. He testifies, and apparently attempts to justify his action thereby, that he never looked at any time for the street-car or paid any attention to it, but that, on the contrary, he had to pay all his attention to the machine that he was trying to get out of the building. The very fact that a street-car line ran along the street in front of this garage imposed the duty upon one who was backing a machine out on to the street to keep in mind the fact that a street-ear line was there and that a car was likely at any time to pass, and that if he ran the car on to the track he was taking chances unless he first observed a clear track. The fact that the building or the opening to the building was so small that it required all the attention of the driver to his auto, so that he could not give any attention to what was going on back of him or in the street, does not excuse his failure to look and take observations. The railroad company did not select the garage and are not responsible for its dimensions or the difficulty of getting in and out with the car. If the owner of the machine saw fit to use that kind of a place, he and he alone must assume the risks incident to getting in and out of such place. The driver says that he was moving the machine at a speed of not to exceed one and a half or two miles per hour, or about two feet per second of time, and that he could have stopped it within six inches at any time. The street-car was running at a speed of from eight to nine miles per hour or from five to six times as fast as the auto. Even had the motorman seen the auto moving toward the track, under these circumstances it would at least be a question of fact which should go to tfie jury as to whether he was not justified in assuming that the car would stop before it got on the track and before the approach of the street-ear. We are utterly unable to understand how it was possible for either the respondent or his driver to assume for a moment that they had a right to back that ear out,of the garage *354across the sidewalk and across the street without ever looking back to see whether a pedestrian, team or street-car might be passing. Had this automobile backed on to a child passing along the sidewalk, the owner of the machine would no doubt have been held liable in damages. It was the duty of a person moving a machine out of the garage on to the street under these conditions to keep a lookout for the traveling public who had the same rights in this street as respondent.
The assertion that respondent had the same right in the street as the street-car company is clearly within the law. That assertion, however, must be considered as an abstract proposition of law. The rights are equal, but they are to 'be measured by the manner in which they are exercised. A street-car company can only exercise its right to occupy the street by keeping on the track. On the other hand, an auto may be so operated that it can occupy any part of the street with safety. In other words, it can move from one part of the street to-the other and is not confined to a track. So with pedestrians. Their place is on the sidewalk except when crossing from one side of the street to the other, and then the rights of the pedéstrian are not as clear and indisputable when he is crossing in the middle of the block as when he is crossing at a street crossing. This was not a street crossing and it was not a place where the street-car company was required or expected to slow down or stop. To instruct the jury under these circumstances that the driver of this automobile, Charles Palmer, "was not under the duty to look and listen before” backing this automobile into the street was clearly erroneous and misleading to the jury. There can be no question but that he had a right to back the automobile into the street,, but he must exercise that right with diligence and care, and there was no diligence and no care in backing it into the street without looking or listening.
"We shall not deal with the other instructions separately, and in relation to them will only observe that as the record appears before us, this is a case in which the court should properly have given an instruction as requested on the law *355of concurrent negligence, as this is a case to which that rule of law would seem to be peculiarly applicable; at least, the jury ought to be instructed as to the rule of law applicable in eases of concurrent negligence and advised as to what the law deems concurrent acts of negligence. (McCormick v. Ottumwa Ry. & Light Co., 146 Iowa, 119, 124 N. W. 889.)
The judgment must be reversed, and it is so ordered, and a new trial is granted. Costs awarded in favor of appellant.
Sullivan and Stewart, JJ., concur.